STRADLEY, RONON, STEVENS & YOUNG, LLP 2600 One Commerce Square Philadelphia, PA19103 (215) 564-8000 July 21, 2015 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Dimensional Emerging Markets Value Fund File No. 811-7440 Ladies and Gentlemen: Pursuant to Rule 8b-15 under the Investment Company Act of 1940, submitted electronically via the EDGAR system, please find Amendment No. 34 (“Amendment”) to the Registration Statement of Dimensional Emerging Markets Value Fund (the “Fund”) on Form N-1A. The Amendment is being filed to: (i) incorporate changes approved by the shareholders at recent special joint meetings of shareholders; and (ii) update other timely information relating to the Fund. Please direct questions or comments relating to this filing to me at (215) 564-8048 or, in my absence, to Brian Crowell, Esquire at (215) 564-8082. Very truly yours, /s/ Jana Cresswell Jana Cresswell
